                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ERICKA M. DOBBS,

                       Plaintiff,                             Case. No. 18-11903

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Anthony P. Patti
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       On June 15, 2018, Plaintiff filed a complaint against the Commissioner of Social

Security, Nancy Berryhill, seeking review of the Commissioner’s decision denying Plaintiff

disability benefits. Plaintiff alleges her disability began on January 1, 2004, at the age of 22. (R.

at 217.) Plaintiff subsequently amended the alleged onset date to September 21, 2011. (R. at

683.) In her disability report, she lists back injury, migraines, nerve damage, endometriosis, and

insomnia as limiting her ability to work. (R. at 222.) Her applications were denied on August 8,

2016. (R. at 87-114.) Plaintiff requested a hearing by an Administrative Law Judge (“ALJ”). (R.

at 153-154.) On November 15, 2017, ALJ John Dodson held a hearing, at which Plaintiff and a

vocational expert (VE), Kelly A. Stroker, testified. (R. at 28-64.) On January 4, 2018, ALJ

Dodson issued an opinion, which determined that Plaintiff was not disabled within the meaning

of the Social Security Act. (R. at 8- 27.) Plaintiff submitted a request for review of the hearing

decision/order. (R. at 198-99.) However, on April 16, 2018, the Appeals Council denied
Plaintiff’s request for review. (R. at 1-5.) Thus, ALJ Dodson’s decision became the

Commissioner’s final decision.

       Plaintiff timely commenced the instant action on June 15, 2018. Both Plaintiff and

Defendant subsequently filed motions for summary judgment. ECF Nos. 19, 21. On August 19,

2019, Magistrate Judge Anthony P. Patti issued a report, recommending that Plaintiff’s motion

for summary judgment be denied, that Defendant’s motion for summary judgment be granted,

and that the decision of the Commissioner be affirmed. (ECF No. 24)

       Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 24, is ADOPTED.

       It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 19, is

DENIED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 21, is

GRANTED

       It is further ORDERED that the findings of the Commissioner are AFFIRMED.



Dated: September 4, 2019                                      s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge



                                                -2-
